         Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 1 of 25

                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                       DATE FILED: 12/14/20
------------------------------------------------------------------X
AFTERN SANDERSON,                                                 :
                                                                  :
                                                    Plaintiff, :
                                                                  :      1:19-cv-8423-GHW
                              -against-                           :
                                                                  :   MEMORANDUM OPINION
LEG APPAREL LLC, AMIEE LYNN                                       :       AND ORDER
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, and                                  :
STUART DIAMOND,                                                   :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         Pro se Plaintiff Aftern Sanderson alleges that Defendants discriminated against him based on

his race and perceived sexual orientation. This is not the Court’s first opportunity to examine Mr.

Sanderson’s allegations. Earlier this year, the Court denied Defendants’ prior motion to dismiss

most of Mr. Sanderson’s claims—including his claims for racial discrimination and the creation of a

hostile work environment on account of his race. But the Court dismissed Mr. Sanderson’s claims

regarding a gender-based hostile work environment under Title VII, the New York State Human

Rights Law (the “NYSHRL”), and the New York City Human Rights Law (the “NYCHRL”), as well

as his common law claim for negligent infliction of emotional distress. In response, Mr. Sanderson

amended his complaint to cure the deficiencies described in the Court’s prior opinion. Because the

amended complaint does not adequately plead that the gender-based comments that he experienced

were severe or pervasive enough to create an objectively hostile work environment, his gender-based

hostile work environment claims under Title VII and the NYSHRL must still be dismissed.

However, because his allegations adequately plead that he was treated “less well” on account of his

perceived sexual orientation, his claim survives under the NYCHRL’s more lenient standard.
           Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 2 of 25



      I.       BACKGROUND

           The Court detailed the factual and procedural history of this case in Sanderson v. Leg Apparel

LLC et al. (Sanderson I), No. 19-cv-9423 (GHW), 2020 WL 3100256, at *2–9 (S.D.N.Y. June 11,

2020). The Court assumes the reader’s familiarity with that opinion, and as such it does not detail all

of that history again here. But in short, Plaintiff alleges that Defendants discriminated against him

on the basis of his race and perceived sexual orientation. After Defendants filed a partial motion to

dismiss Plaintiff’s First Amended Complaint (“FAC”), Dkt. No. 48, the Court largely denied

Defendants’ motion. Sanderson I at 22. However, the Court granted Defendants’ motion to dismiss

Plaintiff’s claims for negligent infliction of emotional distress and gender-based hostile work

environment. Id.

           As recounted in Sanderson I, Plaintiff’s gender-based hostile work environment claims were

based on the following allegations: “Sanderson alleges that [Defendant Melissa Romanino] joked to

coworkers that he was on Martha’s Vineyard with his boyfriend. And Sanderson alleges that

Romanino made two disparaging comments—twice asking whether a client contact at Walmart was

Sanderson’s ‘boyfriend.’” Id. at 18. The Court dismissed the claim because “[n]o reasonable

factfinder could find that the three comments of which Sanderson complains were pervasive enough

to create an objectively hostile work environment.” Id.

           The Court dismissed the negligent of infliction of emotional distress claim for the reasons

that follow:

           Sanderson has not plausibly alleged a negligent infliction of emotional distress claim
           under any theory. He has failed to allege any facts that would support a claim for
           negligent infliction of emotional distress under the bystander theory. He has also not
           plausibly alleged that Defendants caused him to fear for his physical safety. And
           alleged workplace discrimination does not constitute “special circumstances” that
           confer a “guarantee of genuineness.” [Baker v. Dorfman, 239 F.3d 415, 421 (2d Cir.
           2000) (quoting Johnson v. New York, 37 N.Y.2d 378, 384 (1975))]. Sanderson has also
           failed to allege that he experienced any physical harm.

Id.
                                                      2
          Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 3 of 25



         The Court granted Plaintiff leave to replead the dismissed claims. Id. at 22. Plaintiff did so.

On July 2, 2020, he filed a “memorandum of law to replead dismissed counts.” Dkt. No. 81. The

Court construed Plaintiff’s submission as an amended complaint as to the dismissed counts. Dkt.

No. 82 at 1. Thus, the Court refers to Plaintiff’s July 2, 2020 submission as the “Second Amended

Complaint” or the “SAC.” The Second Amended Complaint only contained additional allegations

as to the dismissed discounts. Because Plaintiff is proceeding pro se, the Court will consider the First

Amended Complaint and the Second Amended Complaint together as the operative pleading. 1 The

Court refers to Plaintiff’s First and Second Amended Complaint collectively as the “Complaint.”

         In the same submission, Plaintiff also sought leave to amend his complaint to add a claim for

defamation. SAC at 11–18. The Court ordered Defendants to answer or otherwise respond to the

Second Amended Complaint by July 31, 2020, and to file any opposition to Plaintiff’s motion for

leave to amend by the same date. Dkt. No. 82 at 1. On July 24, 2020, Plaintiff filed a letter brief, in

which he argued that the “severe or pervasive” standard for hostile work environment claims has

been eliminated under the NYSHRL and the NYCHRL. Dkt. No. 88.




1 The Court is exercising its discretion to consider both versions of Mr. Sanderson’s complaint together because he is
representing himself in this action. “It is well-established that ‘an amended complaint ordinarily supersedes the
[previous complaint], and renders it of no legal effect.” Fenner v. News Corp., No. 09-cv-9832 (BSJ)(RLE), 2011 WL
13359351, at *2 (S.D.N.Y. Apr. 26, 2011) (quoting Int’l Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977), cert. denied,
434 U.S. 1014 (1978)). When the plaintiff is pro se, however, some courts “will consider facts from the [p]laintiff’s
[previous complaint] that have not been repeated in the [amended complaint].” Washington v. Westchester Cnty. Dep’t of
Corr., No. 13-cv-5322 (KPF), 2015 WL 408941, at *1 n.1 (S.D.N.Y. Jan. 30, 2015) (citations omitted); see also, e.g., Little v.
City of New York, No. 13-cv-3813 (JGK), 2014 WL 4783006, at *1 (S.D.N.Y. Sept. 25, 2014) (“The plaintiff thus appears
to believe that the Amended Complaint supplements, rather than replaces, the Original Complaint. Because the plaintiff
is proceeding pro se, the Court will consider the Original Complaint and the Amended Complaint together as the
operative pleading.”); Camarano v. City of New York, 624 F. Supp. 1144, 1147–48 (S.D.N.Y. 1986) (“Apparently viewing
the amended complaint as supplemental, [plaintiff] did not repeat in his later filing the allegations set forth in the original
complaint. . . . Since pro se civil rights complaints should be read with generosity, [plaintiff’s] complaint must be given
the benefit of incorporation.”) (internal quotation marks and citation omitted). As in Little and Camarano, it is apparent
that Plaintiff believed that the Second Amended Complaint would supplement, rather than replace, his previous
complaint. Therefore, the Court has elected to consider the factual support for Plaintiff’s allegations contained in both
the First Amended Complaint and the Second Amendment Complaint because he is proceeding pro se. As described
further below, however, it is the Court’s expectation that the amended complaint authorized here will supersede the
current Complaint.

                                                               3
          Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 4 of 25



          On July 31, 2020, Defendants moved to dismiss the Second Amended Complaint and

opposed the motion for leave to amend. Defs.’ Mem. of Law in Opp’n to Pl.’s Am. Pleading as to

the Dismissed Counts (“Defs.’ MOL”), Dkt. No. 91. Plaintiff filed a responsive brief on August 20,

2020. Dkt. No. 98. Defendants filed a reply in support of their motion to dismiss on August 27,

2020. Dkt. No. 99.

    II.      MOTION TO DISMISS

          In the Second Amended Complaint, Plaintiff repleads the gender-based hostile work

environment and negligent infliction of emotional distress claims, which the Court dismissed in

Sanderson I. Defendants’ motion to dismiss these repleaded claims is granted, but Plaintiff’s gender-

based hostile work environment claim under the NYCHRL survives because he adequately alleges

that he was treated less well as a result of his perceived sexual orientation.

             a. Legal Standard

          A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). If a complaint fails to meet this pleading standard, a

defendant may move to dismiss it for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(citing Twombly, 550 U.S. at 556). “To survive dismissal, the plaintiff must provide the grounds upon

which his claim rests through factual allegations sufficient ‘to raise a right to relief above the

speculative level.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007) (quoting

Twombly, 550 U.S. at 544).

                                                     4
         Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 5 of 25



         A court must accept all facts alleged in the complaint as true and draw all reasonable

inferences in the plaintiff’s favor. Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124 (2d Cir. 2008)

(per curiam). But the Court is “not required to credit conclusory allegations or legal conclusions

couched as factual allegations.” 2 Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013) (citation

omitted). And a complaint that offers “labels and conclusions” or “naked assertion[s]” without

“further factual enhancement” will not survive a motion to dismiss. Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555, 557). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” DeJesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 87–88

(2d Cir. 2013) (quoting Iqbal, 556 U.S. at 678–79).

         Because Plaintiff is proceeding pro se, the Court must construe the Second Amended

Complaint “liberally to raise the strongest arguments it suggests.” Nielsen v. Rabin, 746 F.3d 58, 63

(2d Cir. 2014) (quoting Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013)); see also Erickson v. Pardus,

551 U.S. 89, 94 (2007) (“A document filed pro se is ‘to be liberally construed[.]’”) (quotation omitted).

Courts must afford pro se plaintiffs “special solicitude” before granting motions to dismiss. Ruotolo v.

I.R.S., 28 F.3d 6, 8 (2d Cir. 1994). Even so, “dismissal of a pro se complaint is . . . appropriate where

a plaintiff has clearly failed to meet minimum pleading requirements.” Rahman v. Schriro, 22 F. Supp.

3d 305, 310 (S.D.N.Y. 2014) (citing Rodriguez v. Weprin, 116 F.3d 62, 65 (2d Cir. 1997)).

             b. Analysis

                       i. Negligent Infliction of Emotional Distress

         The Second Amended Complaint does not cure the deficiencies identified by the Court in

Sanderson I. The allegations in the Second Amended Complaint fail to state a claim for negligent

infliction of emotional distress. “Under New York law, a plaintiff may recover for negligent



2As a result, the Court does not consider the large swaths of the Second Amended Complaint that contain legal
argument rather than factual allegations.

                                                          5
          Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 6 of 25



infliction of emotional distress under one of two theories: (1) the ‘bystander theory’ or (2) the

‘direct duty theory.’” Wahlstrom v. Metro-N. Commuter R.R., 89 F. Supp. 2d 506, 531 (S.D.N.Y. 2000)

(citations omitted); see also Mortise v. United States, 102 F.3d 693, 696 (2d Cir. 1996). “New York also

recognizes a cause of action in cases where there is ‘an especial likelihood of genuine and serious

mental distress, arising from special circumstances, which serves as a guarantee that the claim is not

spurious.’” Baker v. Dorfman, 239 F.3d 415, 421 (2d Cir. 2000) (quoting Johnson, 37 N.Y.2d at 382).

          The “bystander theory” requires the plaintiff to allege that she has “witnessed the death or

serious bodily injury of a member of her immediate family.” Wahlstrom, 89 F. Supp. 2d at 531 (citing

Mortise, 102 F.3d at 693). The “direct duty theory” requires a plaintiff to allege that she “suffer[ed]

an emotional injury from [a defendant’s] breach of a duty which unreasonably endangered her own

physical safety” or “caused her to fear for her physical safety.” Id. (quoting Mortise, 102 F.3d at 693

then citing Johnson v. New York City Bd. of Educ., 704 N.Y.S.2d 281, 282–83 (2d Dep’t 2000)). “The

duty alleged ‘must be specific to the plaintiff, and not some amorphous, free-floating duty to

society.’” Id. (quoting Mortise, 102 F.3d at 693). And “to recover for her emotional injuries, [a]

plaintiff must demonstrate that she experienced contemporaneous or consequential physical harm.”

Id. (quoting Bertuzzi v. Chase Manhattan Bank, N.A., No. 98 Civ. 5968 (SAS), 1999 WL 759997, at *7

n.3 (S.D.N.Y. Sept. 24, 1999) and citing Iannotti v. City of Amsterdam, 639 N.Y.S.2d 537, 538 (3d Dep’t

1996)).

          In Sanderson I, the Court held that the First Amended Complaint “ha[d] not plausibly alleged

a negligent infliction of emotional distress claim under any theory.” Sanderson I at 22. In the Second

Amended Complaint, Plaintiff adds three factual allegations to support his negligent infliction of

emotional distress claim, but none of these additional allegations move the needle. First, Plaintiff

alleges that Defendants negligently terminated him, and that any reasonable person would foresee

that this would cause Plaintiff emotional distress. SAC at 3. Second and third, he alleges that

                                                    6
        Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 7 of 25



Defendants’ replies to Plaintiff’s complaints filed with the Equal Employment Opportunity

Commission (“EEOC”) and the New York State Division of Human Rights (“NYSDHR”) were

negligent and false, and that it was foreseeable that these replies would cause Plaintiff to experience

emotional distress. Id. at 4.

        The latter two allegations—about Defendants’ replies in the EEOC and NYSDHR

proceedings—cannot give rise to a negligent infliction of emotional distress claim because

“[s]tatements submitted to administrative agencies are protected by absolute privilege.” Allen v. St.

Cabrini Nursing Home, No. 00-cv-8558 (CM), 2001 WL 286788, at *6 (S.D.N.Y. Mar. 9, 2001) (citing

Hinds v. Magna Fabrics, Inc., No. 96-cv-1383 (DC), 1997 WL 309378, at *5 (S.D.N.Y. June 9, 1997)),

aff’d sub nom. Allen v. St. Cabrini Nursing Home Inc., 64 F. App’x 836 (2d Cir. 2003). The privilege

applies “as long as such statements are material and pertinent to the questions involved” in the

proceeding. Rosenberg v. MetLife, Inc., 8 N.Y.3d 359, 365 (2007) (quoting Wiener v. Weintraub, 22

N.Y.2d 330, 331 (1968) (internal quotation marks omitted)). “It is well settled in New York . . . that

statements made in quasi-judicial proceedings, including proceedings by agencies such as the EEOC,

are protected by absolute privilege.” Hinds, 1997 WL 309378, at *5. The absolute privilege also

extends to NYSDHR proceedings. Rock v. Mustich, No. 08-cv-4976 (CS)(PED), 2009 WL 2391776,

at *5 (S.D.N.Y. Aug. 3, 2009) (“[I]t is well settled that statements made to the New York Stale

Division of Human Rights in the course of an investigation cannot subject the declarant to liability

for defamation.”).

        The statements at issue here were material and pertinent to the EEOC and NYSDHR

proceedings. They involved Defendants’ explanations for Plaintiff’s termination and their responses

to Plaintiff’s allegations. SAC at 11–18. Therefore, the statements made by Defendants in

connection with the EEOC and NYSDHR proceedings are absolutely privileged. As a result, they

cannot form the basis of Plaintiff’s negligent infliction of emotional distress claim. See Jones v.

                                                    7
          Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 8 of 25



SmithKlineBeecham, No. 07-cv-00033 (NPM), 2007 WL 2362354, at *4 (N.D.N.Y. Aug. 14, 2007)

(dismissing plaintiff’s negligent infliction of intentional emotional distress claim because the

statements that formed the basis of the claim were absolutely privileged); see also Taggart v. Moody’s

Invs. Serv., Inc., No. 06-cv-3388 (PKC), 2007 WL 2076980, at *6 (S.D.N.Y. July 17, 2007) (“[A]

plaintiff’s claim for [intentional infliction of emotional distress] cannot arise out of statements made

during a judicial or quasi-judicial proceeding where those statements are ‘material and pertinent to

the questions involved in the proceedings.’”). 3

         The only remaining allegation in Plaintiff’s Second Amended Complaint regarding the

negligent infliction of emotional distress claim is Plaintiff’s assertion that Defendants were negligent

in terminating him and that any reasonable person would foresee that this would cause Plaintiff

emotional distress. But the Second Amended Complaint does not add any factual allegations

regarding the termination. Instead, it inserts legal conclusions that Defendants were negligent and

that a reasonable person would foresee emotional harm as a result. The Court need not credit

Plaintiff’s legal conclusions couched as factual allegations. Rothstein, 708 F.3d at 94. The Court’s

assessment of Plaintiff’s negligent infliction of emotional distress claim remains unchanged from

Sanderson I—the facts alleged in the Complaint do not adequately plead this claim. Defendants’

motion to dismiss Plaintiff’s claim for negligent infliction of emotional distress is GRANTED.

                       ii. Gender-Based Hostile Work Environment

                                 1. Title VII and NYSHRL

         In Sanderson I, the Court dismissed Plaintiff’s gender-based hostile work environment claims

under Title VII and the NYSHRL. The Second Amended Complaint makes four additional factual




3 Even if they were not privileged, these statements fall far short of the high bar required to plead a claim for negligent
infliction of emotional distress.

                                                              8
          Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 9 of 25



allegations with respect to Plaintiff’s gender-based hostile work environment claim, none of which

save his claims.

         To state a claim for a hostile work environment under Title VII, a plaintiff must allege

conduct that “is objectively severe or pervasive.” Patane v. Clark, 508 F.3d 106, 113 (2d Cir. 2007)

(citation omitted). Plaintiff’s hostile work environment claim under the NYSHRL is subject to the

same standard. 4 Tolbert v. Smith, 790 F.3d 427, 439 (2d Cir. 2015) (“Hostile work environment claims

under Title VII and the NYSHRL are governed by the same standard.”). “Whether the challenged

conduct is sufficiently severe or pervasive depends on the totality of the circumstances.” Aulicino v.

New York City Dep’t of Homeless Servs., 580 F.3d 73, 82 (2d Cir. 2009) (quotation omitted).

           “The Supreme Court in [Harris v. Forklift Sys., Inc., 510 U.S. 17 (1993)] established a non-

exclusive list of factors to consider in this regard: (1) the frequency of the discriminatory conduct;

(2) its severity; (3) whether the conduct was physically threatening or humiliating, or a mere

offensive utterance; (4) whether the conduct unreasonably interfered with plaintiff’s work; and (5)

what psychological harm, if any, resulted.” Id. (citations and internal quotation marks omitted).


4 Plaintiff correctly points out that the New York State legislature has removed the “severe and pervasive” requirement
for NYSHRL hostile work environment claims. But that amendment does not apply to this case. The New York
legislature amended the NYSHRL in August 2019 to add section 296(1)(h), which eliminated the severe or pervasive
requirement. See NY Legis 160 (2019), 2019 Sess. Law News of N.Y. Ch. 160 (A. 8421); Golston-Green v. City of New York,
123 N.Y.S.3d 656, 669 n.3 (2nd Dep’t 2020) (noting that “[t]he State Human Rights Law was amended to provide that
harassment is actionable ‘regardless of whether such harassment would be considered severe or pervasive under
precedent applied to harassment claims,’ and the plaintiff need demonstrate only that she or he was subjected to ‘inferior
terms, conditions or privileges of employment’”) (citing Laws 2019, ch 160, § 16). However, the amendment “only
applies to claims filed after the amendment’s effective date of October 11, 2019.” Golston-Green, 123 N.Y.S.3d at 669 n.3.
Plaintiff initiated this case before that date, in September 2019. Dkt. No. 1. And “New York courts disfavor retroactive
application of statutes.” Deveaux v. Skechers USA, Inc., No. 19-cv-9734 (DLC), 2020 WL 1812741, at *3 n.3 (S.D.N.Y.
Apr. 9, 2020) (citing Gold v. New York Life Ins. Co., 730 F.3d 137, 143 (2d Cir. 2013)). Under New York law, there must
be a “clear expression of the legislative purpose to justify a retroactive application” of a statute. Gold, 730 F.3d at 143
(quoting Majewski v. Broadalbin–Perth Cent. Sch. Dist., 91 N.Y.2d 577, 584 (1998)). But “neither the text nor the legislative
history of” section 296(1)(h) mentions retroactivity, so it does not apply to claims that accrued before its effective date in
October 2019. Deveaux, 2020 WL 1812741, at *3 n.3; see also Wellner v. Montefiore Med. Ctr., No. 17-cv-3479 (KPF), 2019
WL 4081898, at *5 n.4 (S.D.N.Y. Aug. 29, 2019) (“[T]hese amendments only apply to claims that accrue on or after the
effective date of October 11, 2019.”); Chauhan v. MM Hotel Mgmt. LLC, No. 18-cv-5963 (DRH)(SIL), 2019 WL 6118006,
at *6 n.7 (E.D.N.Y. Nov. 18, 2019) (holding that the amendments “do not apply retroactively”). Plaintiff’s last day
working at Leg Apparel was in September 2017, FAC ¶¶ 46–48, so his claims accrued in that month at the latest.
Therefore, the NYSHRL amendments do not apply to this case. The severe and pervasive standard still applies to
Plaintiff’s NYSHRL claims.

                                                              9
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 10 of 25



Incidents of discrimination “must be more than episodic” to support a hostile work environment

claim. Raspardo v. Carlone, 770 F.3d 97, 114 (2d Cir. 2014) (quoting Alfano v. Costello, 294 F.3d 365,

374 (2d Cir. 2002)). Rather, “they must be sufficiently continuous and concerted in order to be

deemed pervasive.” Carrero v. New York City Hous. Auth., 890 F.2d 569, 577 (2d Cir. 1989) (citing

Lopez v. S.B. Thomas, Inc., 831 F.2d 1184, 1189 (2d Cir. 1987)).

        In the right circumstances, a single comment can be severe enough to create a hostile work

environment. See Howley v. Town of Stratford, 217 F.3d 141, 154 (2d Cir. 2000) (holding that a single

instance of obscene comments created a hostile work environment where a coworker claimed the

plaintiff “gained her office of lieutenant only by performing fellatio” and made the obscene

comments “at length, loudly, and in a large group in which [the plaintiff] was the only female and

many of the men were her subordinates”). In order to create a hostile work environment, a single

incident must be “extraordinarily severe.” Alfano, 294 F.3d at 374 (quoting Cruz v. Coach Stores, Inc.,

202 F.3d 560, 570 (2d Cir. 2000)). The incident by itself must “work a transformation of the

plaintiff’s work place.” Id. (citation omitted). For example, “even a single incident of sexual assault

sufficiently alters the conditions of the victim’s employment and clearly creates an abusive work

environment.” Stathatos v. Gala Res., LLC, No. 06-cv-13138 (RLC), 2010 WL 2024967, at *5

(S.D.N.Y. May 21, 2010) (quoting Richardson v. N.Y. State Dep’t of Corr. Serv., 180 F.3d 426, 437 (2d

Cir. 1999)). “Simple teasing, offhand comments, or isolated incidents of offensive conduct (unless

extremely serious) will not support a claim of discriminatory harassment.” Petrosino v. Bell Atl., 385

F.3d 210, 223 (2d Cir. 2004).

        In Sanderson I, the Court summarized Plaintiff’s gender-based hostile work environment

allegations as follows:

        Sanderson alleges that [Defendant] Romanino joked to coworkers that he was on
        Martha’s Vineyard with his boyfriend. And Sanderson alleges that Romanino made
        two disparaging comments—twice asking whether a client contact at Walmart was
        Sanderson’s “boyfriend.” Defendants’ attempt to frame these questions as “neutral
                                                   10
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 11 of 25



        inquir[ies]” that are “neither inherently derogatory nor offensive” is laughable.
        Sanderson has alleged that Romanino intended to embarrass him and that she laughed
        with a coworker after making these remarks. As alleged, Romanino was not earnestly
        asking whether Sanderson’s client contacts at Walmart were his boyfriends.

Sanderson I at 18 (citation omitted). As the Court found in Sanderson I, “[n]o reasonable factfinder

could find that the three comments of which Sanderson complains were pervasive enough to create

an objectively hostile work environment.” Id.

        Plaintiff argues that while Sanderson I focused on whether Defendants’ conduct was pervasive

enough to support a hostile work environment claim, Defendants’ actions were severe enough to

state a claim for hostile work environment. SAC at 10. However, while the three comments about

Plaintiff having a boyfriend which form the basis of the gender-based hostile work environment

claim were insensitive and inappropriate, they do not come close to the level of severity necessary to

state a claim under the prevailing law governing claims under Title VII and the NYSHRL—they

were not severe enough to on their own work a transformation of Plaintiff’s workplace. Conduct

more severe than the three comments at issue here has been found insufficient to state a hostile

work environment claim. See, e.g., Quinn v. Green Tree Credit Corp., 159 F.3d 759, 768 (2d Cir. 1998)

(dismissing hostile work environment claim as insufficiently severe or pervasive where the plaintiff’s

supervisor “deliberately touched [the plaintiff’s] breasts with some papers that he was holding in his

hand” and told her that “she had been voted the ‘sleekest ass’ in the office”), abrogated in part on other

grounds by Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101 (2002).

        Plaintiff further argues that the allegations in the Second Amended Complaint render

Defendants’ conduct severe enough to maintain a hostile work environment claim. But none of

these allegations individually or together with the other facts pleaded in the Complaint allow Plaintiff

to plausibly plead a claim for a gender-based hostile work environment under Title VII or the

NYSHRL. First, Plaintiff alleges that “Romanino and Defendants[’] employees made gender off-

color remarks to and about Plaintiff, which Plaintiff and any reasonable [person] would find
                                                    11
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 12 of 25



offensive and hostile.” SAC at 10. These remarks were included in the First Amended

Complaint—the Court considered Romanino’s three comments about Plaintiff’s perceived sexual

orientation in dismissing the gender-based hostile work environment claim in Sanderson I. See

Sanderson I at 18. This allegation does not refer to any additional “off-color” remarks not included in

the First Amended Complaint—the allegation in the Second Amended Complaint is exactly the kind

of “naked assertion” without “further factual enhancement” that will not defeat a motion to dismiss.

Iqbal, 556 U.S. at 678.

        The second and third allegations added by Plaintiff in the Second Amended Complaint do

not help his claim survive a motion to dismiss because they are “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements.” DeJesus, 726 F.3d at 87–88. In

these allegations, Plaintiff asserts that “Defendants[’] conduct was so objectively offensive as to alter

the conditions of the individual’s employment, that being Plaintiff was terminated” and that

Defendants’ “harassment affected a term, condition, or privilege of employment in that it was

sufficiently severe or pervasive to alter the condition of the victim’s employment and create an

abusive working environment.” SAC at 10–11. Simply put, these are not factual allegations that the

Court considers in assessing Plaintiff’s claim. They are merely unsupported recitations of the legal

framework for a hostile work environment claim. See Patane, 508 F.3d at 113 (“Ultimately, to avoid

dismissal under FRCP 12(b)(6), a plaintiff need only plead facts sufficient to support the conclusion

that she was faced with harassment of such quality or quantity that a reasonable employee would

find the conditions of her employment altered for the worse . . . .”) (quotation omitted). Stripped of

their recitation of legal arguments, these allegations, too, are “labels and conclusions” without

“further factual enhancement” that the Court is not bound to accept as true when evaluating the

sufficiency of the Complaint. Iqbal, 556 U.S. at 678.




                                                   12
         Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 13 of 25



         Finally, Plaintiff alleges that he “engaged in protected conduct by making a report of

discrimination on the basis of Romanino[’s] gender based comments and reporting an employer’s

violation of The Sexual Orientation Non-Discrimination Act (SONDA) . . . .” SAC at 11. He also

alleges that Defendants “created the hostile work environment, at least in part, because the

employee engaged in the protected activity.” 5 Id. But while the former allegation is relevant to

Plaintiff’s retaliation claims, which are proceeding, it does not impact the Court’s analysis of his

hostile work environment claim because it does not affect whether Defendants’ conduct was severe

or pervasive. And the latter allegation simply begs the question. In short, the Second Amended

Complaint does not allege any additional facts that impact the hostile work environment analysis

under Title VII and the NYSHRL. The allegations in the Complaint are inadequate to state a claim

under those statutes. Accordingly, Defendants’ motion to dismiss Plaintiff’s repleaded gender-based

hostile work environment claim under Title VII and the NYSHRL is GRANTED.

                                 2. NYCHRL

         However, Defendants’ motion to dismiss Plaintiff’s gender-based hostile work environment

claim under the NYCHRL is denied because “the NYCHRL imposes a more lenient standard.”

Abdelal v. Kelly, No. 13-cv-04341 (ALC), 2020 WL 1528476, at *6 (S.D.N.Y. Mar. 30, 2020). The

Complaint alleges facts sufficient to meet that more lenient standard. Here, the inquiry is not limited

to whether the conduct at issue was “severe and pervasive.” Mihalik v. Credit Agricole Cheuvreux N.

Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013) (“Thus, even if the challenged conduct is not actionable

under federal and state law, federal courts must consider separately whether it is actionable under



5 It appears that this allegation is aimed at a legal concept that Plaintiff misinterpreted. Plaintiff seems to have copied a
section from what appears to be a treatise on hostile work environment claims and included this as legal argument in the
Second Amended Complaint. Id. at 9–10. Plaintiff highlighted an excerpt that said the employee must establish “that
the employer created the hostile work environment, at least in part, because the employee engaged in . . . protected
activity.” Id. at 10. But that point concerned when the presence of a hostile work environment can be considered an
“adverse employment action” that could give raise to a claim for retaliation. It is not relevant to when a hostile work
environment is present.

                                                             13
         Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 14 of 25



the broader New York City standards.”) (citing Hernandez v. Kaisman, 957 N.Y.S.2d 53, 58 (1st Dep’t

2012) (“While we find that the complained-of incidents do not rise to the level of ‘severe and

pervasive’ for purposes of a claim pursuant to the State HRL, this does not dispose of the question

whether plaintiffs’ City HRL claim is still viable.”)). “In order to prevail on a hostile work

environment claim under the NYCHRL, a plaintiff must show that she was treated ‘less well than

other employees’ on the basis of a protected characteristic.” 6 Stinson v. City Univ. of New York, No.

17-cv-3949 (KBF), 2018 WL 2727886, at *8 (S.D.N.Y. June 6, 2018) (citing Alvarado v. Nordstrom,

Inc., 685 F. App’x 4, 8 (2d Cir. 2017)). Plaintiff has alleged that Romanino—his supervisor—made

three comments about Plaintiff’s perceived sexual orientation with the intent to embarrass Plaintiff.

The comments about a client being Plaintiff’s boyfriend were made immediately after Plaintiff had a

successful client call and were plausibly intended to diminish Plaintiff’s success. FAC ¶¶ 32–33.

Accordingly, Plaintiff has adequately alleged that he was treated less well as a result of his perceived

sexual orientation. See Shukla v. Deloitte Consulting LLP, No. 19-cv-10578 (AJN)(SDA), 2020 WL

3181785, at *11 (S.D.N.Y. June 15, 2020) (holding that a single comment that the plaintiff was an

“expendable Indian” at a time when the plaintiff was being removed from a project was sufficient to

state a claim that plaintiff was treated less well as a result of his race or national origin); Hernandez,

957 N.Y.S.2d at 59 (holding that “mildly offensive sexual” emails and isolated comments

“objectifying women’s bodies and exposing them to sexual ridicule” were actionable under the

NYCHRL).




6 “The text of the NYCHRL specifically protects against discrimination based on ‘perceived’ sexual orientation.” Rohn
Padmore, Inc. v. LC Play Inc., 679 F. Supp. 2d 454, 461 (S.D.N.Y. 2010) (citing N.Y.C. Code § 8–107(1)(a) (“It shall be an
unlawful discriminatory practice: (a) For an employer or an employee or agent thereof, because of the actual or perceived
age, race, creed, color, national origin, gender, disability, marital status, partnership status, caregiver status, sexual and
reproductive health decisions, sexual orientation, uniformed service or immigration or citizenship status of any person.”)
(emphasis added)).

                                                              14
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 15 of 25



        Defendants do not argue that Plaintiff fails to allege he was treated less well as a result of his

perceived sexual orientation. Instead, Defendants rely on an affirmative defense. Defs.’ MOL at 11

(“defendants may avoid liability by proving that a reasonable victim would consider the conduct

complained of merely ‘petty slights and trivial inconveniences.’”).

        Even if the plaintiff establishes that she was treated “less well” because of her gender,
        defendants may assert an affirmative defense whereby they can still avoid liability if
        they prove that the conduct complained of consists of nothing more than what a
        reasonable victim of discrimination would consider “petty slights and trivial
        inconveniences.”

Mihalik, 715 F.3d at 110 (brackets and some internal quotation marks omitted) (quoting Williams v.

New York City Hous. Auth., 872 N.Y.S.2d 27, 41 (1st Dep’t 2009)). But that is an affirmative defense

unavailable on a motion to dismiss. See, e.g., Moore v. Verizon, No. 13-cv-6467 (RJS), 2016 WL

825001, at *11 n.8 (S.D.N.Y. Feb. 5, 2016) (Sullivan, J.) (“At summary judgment, but not on a

motion to dismiss, a defendant may avail him or herself of the affirmative defense that a plaintiff’s

allegations amount to no more than ‘petty slights and trivial inconveniences’ to defeat liability.”);

Kaplan v. New York City Dep’t of Health & Mental Hygiene, 38 N.Y.S.3d 563, 565 (2d Dep’t 2016) (“[A]

contention that the behavior was a petty slight or trivial inconvenience constitutes an affirmative

defense . . . which should be raised in the defendants’ answer, and does not lend itself to a pre-

answer motion to dismiss.”).

        Defendants fail to recognize that the “petty slights and trivial inconveniences” argument is

an affirmative defense, as described in Mihalik, 715 F.3d at 110. The cases cited by Defendants all

involved motions for summary judgment, when a defendant may defeat an NYCHRL claim by

showing that the defendant’s conduct amounted to no more than petty slights and trivial

inconveniences. Bonnano v. Verizon New York, Inc., No. 06-cv-6671 (DAB), 2011 WL 832855, at *11

(S.D.N.Y. Mar. 4, 2011); Kaur v. New York City Health & Hosps. Corp., 688 F. Supp. 2d 317, 340

(S.D.N.Y. 2010); Wilson v. N.Y.P. Holdings, Inc., No. 05-cv-10355 (LTS)(DFE), 2009 WL 873206, at

                                                    15
        Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 16 of 25



*29 (S.D.N.Y. Mar. 31, 2009). Defendants may raise this defense on summary judgment or at trial,

but it fails on a motion to dismiss. Defendants’ motion to dismiss the Second Amended Complaint

is DENIED with respect to Plaintiff’s gender-based hostile work environment claim under the

NYCHRL.

    III.      MOTION FOR LEAVE TO AMEND TO ADD A DEFAMATION CLAIM

           Plaintiff has also requested leave to amend his complaint to add a claim for defamation.

SAC at 11. Plaintiff’s proposed defamation claim is based on allegedly false statements made by

Defendants in their replies to Plaintiff’s EEOC and NYSDHR complaints. It is unclear from the

record when exactly the Defendants made these submissions, but it was sometime between

September 2017 and April 2018. Plaintiff filed his EEOC and NYSDHR complaints in September

2017. Id. at 11–12. Plaintiff submitted his rebuttals to Defendants’ EEOC and NYSDHR position

statements on April 21, 2018 and December 5, 2017, respectively. See FAC, Exs. H, I. Because

Plaintiff’s proposed amendment would be futile, his motion for leave to amend to add a defamation

claim is denied. 7

              a. Legal Standard

           Under the Federal Rules of Civil Procedure, a party may amend a pleading once as a matter

of right within 21 days of serving it or, “if the pleading is one to which a responsive pleading is

required, 21 days after service of a responsive pleading or 21 days after service of a motion under

Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B). After that point, absent

written consent from the opposing party, a party must obtain leave to amend from the district court.

Fed. R. Civ. P. 15(a)(2). Rule 15(a)(2) provides that courts “should freely give leave when justice so


7Plaintiff asserts that during a conference held on July 17, 2020, the Court stated it would allow Plaintiff to amend the
complaint to include a defamation claim and instructed Defendants to answer. Dkt. No. 98 at 7. The Court did not do
so. Rather, the Court explained that its July 13, 2020 order, Dkt. No. 13, set a deadline for Defendants to oppose the
motion for leave to amend as well as a deadline for Defendants to answer or otherwise respond to the amended
complaint. Tr. of July 17, 2020 Conference, Dkt. No. 124, at 10:9–16.

                                                           16
        Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 17 of 25



requires.” “Reasons for a proper denial of leave to amend include undue delay, bad faith, futility of

amendment, and perhaps most important, the resulting prejudice to the opposing party.” AEP

Energy Servs. Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 725 (2d Cir. 2010) (citation omitted);

see also id. (“The rule in this Circuit has been to allow a party to amend its pleadings in the absence of

a showing by the nonmovant of prejudice or bad faith.”) (quoting Block v. First Blood Assocs., 988

F.2d 344, 350 (2d Cir. 1993)). 8

             b. Analysis

         Plaintiff’s motion for leave to amend his complaint to add a claim for defamation is denied

as futile. First, Plaintiff’s defamation claim is time barred because New York’s statute of limitations

for defamation claims is one year. Any defamation action “shall be commenced within one year.”

N.Y. C.P.L.R. § 215(3) (McKinney 2019). “[T]he statute of limitations is ordinarily an affirmative

defense that must be raised in the answer.” Thea v. Kleinhandler, 807 F.3d 492, 501 (2d Cir. 2015)

(quotation omitted). Because “a statute of limitations defense may be decided on a Rule 12(b)(6)

motion if the defense appears on the face of the complaint,” id. (quotation omitted), granting a

motion to dismiss based on the statute of limitations “is appropriate only if a complaint clearly

shows the claim is out of time.” Harris v. City of N.Y., 186 F.3d 243, 250 (2d Cir. 1999).

         Here, it is clear that Plaintiff’s defamation claim accrued outside the limitations period. “A

cause of action for defamation accrues when the material is published.” Shamley v. ITT Corp., 869

F.2d 167, 172 (2d Cir. 1989). Defendants’ statements were made between September 2017, when

Plaintiff filed his complaints with the agencies, and April 2018, when Plaintiff submitted his rebuttal




8 The burden on a party seeking to amend the pleadings is heavier where the court, as here, has entered a case
management order. See Dkt. No. 39. At that point, “[a] schedule may be modified only for good cause and with the
judge’s consent.” Fed. R. Civ. P. 16(b)(4). “[T]he primary consideration” to determine whether good cause exists “is
whether the moving party can demonstrate diligence.” Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 244 (2d Cir.
2007). The Court need not consider whether Plaintiff has demonstrated good cause because this proposed amendment
would be futile.

                                                          17
          Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 18 of 25



in the EEOC proceeding. At the latest, the statute of limitations expired in April 2019. Plaintiff

initiated this action in September 2019, so Plaintiff’s defamation claim is barred by the statute of

limitations.

          Even if Plaintiff’s defamation claim were not time barred, it would still be futile because it is

based solely on statements made by Defendants during EEOC and NYSDHR proceedings. As

explained above, statements made during EEOC and NYSDHR proceedings are absolutely

privileged. Supra Section II.b.i. “[I]n order to encourage open communication both in the judicial

process and in quasi-judicial proceedings (such as those before the EEOC), any statements made

during such proceedings become privileged and will not support a defamation claim.” Farzan v.

Wells Fargo Bank, No. 12-cv-1217 (RJS)(JLC), 2013 WL 474346, at *4 (S.D.N.Y. Jan. 25, 2013) (citing

Hinds, 1997 WL 309378, at *5), report and recommendation adopted sub nom. Farzan v. Wells Fargo Bank,

N.A., No. 12-cv-1217 (RJS), 2013 WL 2641643 (S.D.N.Y. June 11, 2013). Therefore, because

Plaintiff’s proposed new defamation claim is based entirely on statements that are protected by

absolute privilege, his defamation claim would not survive a motion to dismiss. For this reason, too,

Plaintiff’s proposed amendment is futile. Therefore, Plaintiff’s motion for leave to amend his

complaint to add a defamation claim is DENIED.

    IV.        MOTION FOR LEAVE TO AMEND TO ADD A DEFENDANT

          As the parties were briefing the motion to dismiss and Plaintiff’s motion for leave to add a

defamation claim, the parties and the Court were addressing a request from Plaintiff to add Daytona

Apparel Group (“Daytona”) as a defendant because he believes Daytona is Leg Apparel’s successor

in interest. That motion is GRANTED.

               a. Background

          On June 30, 2020, Plaintiff wrote defense counsel, “I have received information from one of

Leg Apparel suppliers that they are claiming bankruptcy and now doing business as Daytona

                                                     18
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 19 of 25



Apparel Group. If this is true I will seek to amend my complaint to include Daytona Apparel

Group as a Defendant . . . . Please review and advise.” Dkt. No. 86, Ex. B. Apparently having

received no response from Defendants, Plaintiff informed the Court of his findings on July 21,

2020. Dkt. No. 86 at 1. He stated that “[i]f this is true, I will seek to amend my complaint to

include Daytona Apparel Group as a Defendant, under the rules of Successor Liability.” Id. He

noted that the domain legapparel.com now forwards to daytonaapparel.com. Id. Defendants

provided no response.

        The Court raised Plaintiff’s letter during a conference on August 12, 2020. The Court noted

that it had “not received any notification that a defendant in this case is bankrupt.” Tr. of August

12, 2020 Conference (“Aug. 12, 2020 Tr.”), Dkt. No. 107, at 16:23–24. Counsel for Defendants

explained:

        I have no information that Leg Apparel has gone through bankruptcy proceedings. I
        have no information about what Mr. Sanderson proffered that some other entity
        bought some bankrupt assets from Leg Apparel and he wanted to include that other
        entity into the lawsuit. I have no more information than that. As far as I know, there
        was a sale in 2018 where Amiee Lynn, the parent company, sold some or most of the
        assets of Leg Apparel LLC, but maintained the corporate structure of Leg Apparel
        LLC., and also through that sale, maintained ownership of certain liabilities, including
        this lawsuit. And that is all that I know, your Honor.

Id. at 17:17–18:2.

        Under the governing case management plan, the deadline to join additional parties without

leave of court was January 6, 2020. Dkt. No. 39, ¶ 4. At the August 12, 2020 conference, the Court

“remind[ed] the parties that there is a deadline for addition of parties in this case in the case

management plan and scheduling order” and that the case management plan “required that new

parties be joined to this case by a date certain which has expired.” Aug. 12, 2020 Tr. at 18:8–12.

The next day, on August 13, 2020, Plaintiff requested an extension of time to join additional parties

“due to the exceptional circumstance that Plaintiff recently received information that corporate

defendant Leg Apparel may have filed or intends to file bankruptcy and is D/B/A Daytona Apparel
                                                    19
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 20 of 25



Group.” Dkt. No. 96. Defendants filed an opposition to Plaintiff’s request on August 21, 2020,

Dkt. No. 99, and Plaintiff filed his reply on August 28, 2020, Dkt. No. 103.

            b. Legal Standard

        The Court construes Plaintiff’s motion for an extension of time to join additional parties as a

request for leave to amend the complaint to add Daytona as a defendant. “Where, as here, a

proposed amendment adds new parties, the propriety of amendment is governed by Rule 21 of the

Federal Rules of Civil Procedure.” Lawrence v. Starbucks Corp., No. 08-cv-3734 (LTS)(JCF), 2009 WL

4794247, at *2 (S.D.N.Y. Dec. 10, 2009) (citation omitted). Rule 21 provides that “[o]n motion or

on its own, the court may at any time, on just terms, add or drop a party.” “In deciding whether to

permit the addition of a party, the court applies the same standard of liberality under Rule 21 as that

afforded to motions under Rule 15(a)” which states that “the court should freely give leave when

justice so requires.” Otegbade v. New York City Admin. for Children Servs., No. 12-cv-6298 (KPF), 2015

WL 851631, at *2 (S.D.N.Y. Feb. 27, 2015) (citing cases).

        Although the Second Circuit has not spoken on the question, “courts in this District have

found that, also like amendments under Rule 15(a), requested amendments under Rule 21 are

subject to the good cause standard of Rule 16 once a deadline to join parties in a scheduling order

has elapsed.” Id.; see also Int’ l Media Films, Inc. v. Lucas Ent., Inc., No. 07-cv-1178 (JGK)(FM), 2008

WL 781823, at *2 (S.D.N.Y. Mar. 20, 2008) (“Because a pretrial scheduling order has been entered,

[Plaintiffs’] right to amend the complaint is also subject to Rule 16 of the Federal Rules of Civil

Procedure.”) (citations omitted). “[D]espite the lenient standard of Rule 15(a), a district court does

not abuse its discretion in denying leave to amend the pleadings after the deadline set in the

scheduling order where the moving party has failed to establish good cause.” Parker v. Columbia

Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000).




                                                     20
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 21 of 25



        Under Rule 16, “[a] finding of good cause depends on the diligence of the moving party.”

Grochowski v. Phoenix Const., 318 F.3d 80, 86 (2d Cir. 2003) (citation omitted). “The party must show

that, despite its having exercised diligence, the applicable deadline set in the court’s scheduling order

could not reasonably have been met.” Liverpool v. City of New York, No. 18-cv-1354 (PAE)(BCM),

2020 WL 3057466, at *2 (S.D.N.Y. June 9, 2020) (internal quotation marks and alterations omitted)

(quoting Sokol Holdings, Inc. v. BMB Munai, Inc., No. 05-cv-3749 (KMW)(DCF), 2009 WL 3467756, at

*2 (S.D.N.Y. Oct. 28, 2009)). “In undertaking the good cause inquiry, the Court gives solicitude to

[Plaintiff’s] status as a pro se litigant.” Langton v. Town of Chester, No. 14-cv-9474 (NSR)(LMS), 2017

WL 6988708, at *5 (S.D.N.Y. Sept. 26, 2017) (citing Case v. Clivilles, No. 12-cv-8122 (TPG), 2016

WL 5818577, at *3 (S.D.N.Y. Oct. 4, 2016)), aff’d sub nom. Langton v. Town of Chester Library Bd., No.

14-cv-9474 (NSR), 2020 WL 2850898 (S.D.N.Y. June 1, 2020). “This factor, however, must be

balanced with the understanding that pro se litigants are nevertheless ‘expected to make efforts to

comply with the procedural rules of the Court.’” Id. (quoting Case, 2016 WL 5818577, at *3).

        If good cause is established, the Court considers “whether the proposed amendment would

be futile, unduly prejudicial, or otherwise improper based on the Rule 15(a) standards that otherwise

govern motions to amend.” Bartels v. Inc. Vill. of Lloyd Harbor, 97 F. Supp. 3d 198, 223 (E.D.N.Y.

2015) (citing Parker, 204 F.3d at 340; Est. of Ratcliffe v. Pradera Realty Co., No. 05-cv-10272 (JFK), 2007

WL 3084977, at *4 (S.D.N.Y. Oct. 19, 2007)). “The Second Circuit has held that a Rule 15(a)

motion ‘should be denied only for such reasons as undue delay, bad faith, futility of the amendment,

and perhaps most important, the resulting prejudice to the opposing party.’” Aetna Cas. & Sur. Co.

v. Aniero Concrete Co., Inc., 404 F.3d 566, 603–04 (2d Cir. 2005) (quoting Richardson Greenshields Secs.,

Inc. v. Lau, 825 F.2d 647, 653 n.6 (2d Cir. 1987)).




                                                      21
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 22 of 25



            c. Analysis

        Plaintiff was diligent in bringing his request to join Daytona. He represented on August 13,

2020 that he “recently” came across the information giving rise to his proposed amendment. Dkt.

No. 96. Because he only recently discovered the information that forms the basis of his request to

join Daytona, Plaintiff could not have met the January 6, 2020 deadline for joining additional parties.

True, a month and a half passed between the time Plaintiff first wrote Defendants about the issue

on June 30, 2020, and the time he formally requested leave to add a defendant on August 13, 2020.

However, three weeks elapsed as he was waiting—in vain—for Defendants to respond to his query.

And he made his motion the day after the Court addressed his July 21, 2020 letter during the August

12, 2020 status conference and noted that the deadline to join parties had expired. While

Defendants argue that Plaintiff’s motion is untimely because he did not make his motion by the

deadline provided by the case management plan, they do not argue that Plaintiff was not diligent.

Therefore, particularly in light of Plaintiff’s pro se status, the Court finds that Plaintiff has established

good cause to permit the proposed modification to the Complaint.

        As a result, the Court must assess whether the proposed amendment would be improper

under Rule 15(a). Defendants do not argue that the amendment would be futile or that Plaintiff

seeks to make it in bad faith. Instead, they argue that the proposed amendment is speculative. Dkt.

No. 99 at 2. But it is not—Plaintiff has asserted that he received information from a Leg Apparel

supplier suggesting Leg Apparel is now doing business as Daytona, and that the Leg Apparel website

now redirects to the Daytona website. And counsel for Defendants stated that it might have

acquired “most” of Leg Apparel’s assets. Whether or not Plaintiff is correct and Daytona is indeed

Leg Apparel’s successor in interest, the Court cannot conclude on the basis of the record before it

that the proposed amendment would be futile.




                                                     22
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 23 of 25



        The amendment is also not unduly prejudicial. “Although prejudice to the opposing party

has been described as the most important reason for denying a motion to amend, only undue

prejudice warrants denial of leave to amend.” Agerbrink v. Model Serv. LLC, 155 F. Supp. 3d 448, 454

(S.D.N.Y. 2016) (internal citations and quotation marks omitted). In determining whether an

amendment would cause such prejudice, the Court considers whether the “the assertion of the new

claim or defense would (i) require the opponent to expend significant additional resources to

conduct discovery and prepare for trial; (ii) significantly delay the resolution of the dispute; or (iii)

prevent the plaintiff from bringing a timely action in another jurisdiction.” Monahan v. New York City

Dep’t of Corr., 214 F.3d 275, 284 (2d Cir. 2000) (internal quotations omitted). “Courts also consider

the particular procedural posture of the case.” Agerbrink, 155 F. Supp. 3d at 454 (citations omitted).

“The non-moving party bears the burden ‘of demonstrating that substantial prejudice would result

were the proposed amendment to be granted.’” Id. (quoting Oneida Indian Nation of New York State v.

Cnty. of Oneida, 199 F.R.D. 61, 77 (N.D.N.Y. 2000)).

        Here, any prejudice to Defendants will be neither great nor undue. Defendants have not

established substantial prejudice—they assert as prejudice only that “it would take time to serve the

amended pleading and answer it and discovery would have to be reopened.” Dkt. No. 98 at 2. But

“[a]llegations that an amendment will require the expenditure of additional time, effort, or money do

not constitute ‘undue prejudice.’” See A.V. by Versace, Inc. v. Gianni Versace S.p.A., 87 F. Supp. 2d

281, 299 (S.D.N.Y. 2000) (citing Block, 988 F.2d at 351) (granting leave to amend complaint to add

corporate defendants and finding no undue prejudice where no trial date had not been set, discovery

had not been completed, and claims against new defendants did “not raise factual claims unrelated

to the events in [the] original third-party complaint”). And “the adverse party’s burden of

undertaking discovery, standing alone, does not suffice to warrant denial of a motion to amend a




                                                     23
         Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 24 of 25



pleading.” U.S. For & on Behalf of Mar. Admin. v. Cont’l Ill. Nat. Bank & Tr. Co. of Chicago, 889 F.2d

1248, 1255 (2d Cir. 1989) (citation omitted).

         The additional burden on Defendants will not be significant because Plaintiff proposes

adding Daytona as an alleged successor in interest; Plaintiff does not propose adding allegations that

Daytona was involved in the conduct giving rise to his claims. As a result, the addition of Daytona

will not substantially expand the scope of this case. The proposed amendment may result in

additional motion practice—Daytona may move to dismiss the complaint against it—but the burden

of that additional motion practice will not fall on Defendants. To the extent the amendment does

result in some additional work for Defendants, that additional work is not undue. See, e.g., A.V. by

Versace, 87 F. Supp. 2d at 299.

         Moreover, this case has not advanced so far procedurally that adding a defendant now would

result in undue prejudice. There were months remaining in discovery when Plaintiff filed his

motion, no motion for summary judgment has been filed, and no trial date has been set. See, e.g.,

Agerbrink, 155 F. Supp. 3d at 455 (finding no undue prejudice where plaintiff filed her motion before

the close of discovery, and neither a summary judgment briefing schedule nor a trial date had been

set); JPMorgan Chase Bank, N.A. v. IDW Grp., LLC, No. 08-cv-9116, 2009 WL 1357946, at *5

(S.D.N.Y. May 12, 2009) (permitting amendment where there were “no pending dispositive motions

and no trial date”). Therefore, Defendants have not demonstrated undue prejudice. As a result,

leave to amend would not be improper. Plaintiff may amend his complaint to add Daytona as a

defendant.

    V.       CONCLUSION

         Defendants’ motion to dismiss Plaintiff’s repleaded claims in the Second Amended

Complaint is GRANTED, except it is DENIED with respect to the gender-based hostile work

environment claim under the NYCHRL. Thus, all of the claims in the Complaint survive, with the

                                                   24
       Case 1:19-cv-08423-GHW Document 126 Filed 12/14/20 Page 25 of 25



exception of Plaintiff’s common law claim for negligent infliction of emotional distress and his

gender-based hostile work environment claims under Title VII and the NYSHRL, which are

dismissed.

       Plaintiff’s motion for leave to amend his complaint to add a defamation claim is DENIED.

Plaintiff’s motion for leave to amend his complaint to add Daytona as a defendant is GRANTED.

Plaintiff is directed to file his Third Amended Complaint adding Daytona as a defendant within

three weeks of the date of this order. Because Plaintiff’s Third Amended Complaint will completely

replace, not supplement, his existing complaint, any facts or claims that Plaintiff wishes to maintain

must be included in the Third Amended Complaint.

     SO ORDERED.

Dated: December 14, 2020
                                                         __________________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                  25
